                Case 1:20-cv-01602-GHW Document 16 Filed 07/16/20 Page 1 of 1
                                        Timothy J. Straub                                                        Dentons US LLP
                                        Managing Associate                                            1221 Avenue of the Americas
                                                                                                        New York, NY 10020-1089
                                        timothy.straub@dentons.com                                                  United States
                                        D   +1 212 768 6821
                                                                                      ••   Salans FMC SNR Denton McKenna Long
                                                                                                                   dentons.com



                                                                                                 USDC SDNY
                                                                                                 DOCUMENT
                                                                                                 ELECTRONICALLY FILED
      July 15, 2020
                                                                                                 DOC #:
                                                                                                 DATE FILED: 7/16/20
      VIA ECF


      The Honorable Gregory H. Woods
      United States District Judge
      Southern District of New York
                                                                       MEMORANDUM ENDORSED
      500 Pearl Street, Courtroom 12C
      New York, New York 10007


      Re:    Williams v. Clearwater Spas, Inc.: Case No. 1:20-cv-1602-GHW

      Dear Judge Woods:

      We represent defendant Clearwater Spas, Inc. (“Defendant”) in the above-referenced matter. Together
      with Plaintiff, we jointly and respectfully move this Court to stay all case deadlines in this action for forty
      five (45) days.

      The requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
      all claims asserted in this action without further litigation and use of judicial resources. Once these efforts
      are complete, the parties promptly will file a stipulation of voluntary dismissal.

      We thank the Court for its courtesies and consideration.

                                                              Respectfully submitted,


                                                              /s/ Timothy J. Straub
                                                              Timothy J. Straub


      cc:     All counsel of record (by ECF)


Application denied in part and granted in part. The initial pretrial has already been adjourned once and the
deadline for Defendant to answer or otherwise respond to the Complaint has been extended three times.
Therefore, the deadline for Defendant to answer or otherwise respond to the Complaint is extended to August
10, 2020. The Court will hold the August 20, 2020 initial pretrial conference as scheduled. The joint status
letter and proposed case management are due by August 13, 2020.
SO ORDERED.
                                                                         _____________________________________
Dated: July 16, 2020
                                                                                GREGORY H. WOODS
                                                                               United States District Judge
